Judgment, Supreme Court, New York County (William Wetzel, J.), rendered October 28, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree, and sentencing her to a term of 4 years to life, and order, same court and Justice, entered on or about April 18, 2000, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction, unanimously affirmed.
The record establishes that defendant received meaningful representation in connection with her advantageous guilty plea (see, People v Benevento, 91 NY2d 708, 713-714; People v Ford, 86 NY2d 397, 404). Defendant was not deprived of effective assistance as a result of counsel’s failure to pursue a speedy trial motion because, based on our examination of the record, we conclude that such a motion would have been unsuccessful. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Marlow, JJ.